IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE ORACLE CORPORATION                   )
DERIVATIVE LITIGATION                      ) C.A. No. 2017-0337-SG




                         MEMORANDUM OPINION

                      Date Submitted: November 7, 2019
                       Date Decided: December 4, 2019

Joel Friedlander, Jeffrey M. Gorris, and Christopher P. Quinn, of FRIEDLANDER
& GORRIS, P.A., Wilmington, Delaware; OF COUNSEL: Randall J. Baron and
David A. Knotts, of ROBBINS GELLER RUDMAN & DOWD LLP, San Diego,
California; Christopher H. Lyons, of ROBBINS GELLER RUDMAN & DOWD
LLP, Nashville, Tennessee; Brian J. Robbins, Stephen J. Oddo, and Gregory Del
Gaizo, of ROBBINS LLP, San Diego, California, Attorneys for Lead Plaintiff
Firemen’s Retirement System of St. Louis.

Elena C. Norman, Richard J. Thomas, and Benjamin M. Potts, of YOUNG
CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware; OF
COUNSEL: Peter A. Wald, of LATHAM & WATKINS LLP, San Francisco,
California; Blair Connelly and Rachel J. Rodriguez, of LATHAM & WATKINS
LLP, New York, New York, Attorneys for Defendants Lawrence J. Ellison and Safra
A. Catz.

Kenneth J. Nachbar, John P. DiTomo, Thomas P. Will, and Corinne R. Moini, of
MORRIS, NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; OF
COUNSEL: Sara B. Brody and Jaime A. Bartlett, of SIDLEY AUSTIN LLP, San
Francisco, California; Matthew J. Dolan, of SIDLEY AUSTIN LLP, Palo Alto,
California, Attorneys for Defendants Estate of Mark V. Hurd, Jeffrey O. Henley,
George H. Conrades, Renee J. James, Leon E. Panetta, Michael J. Boskin, Jeffrey S.
Berg, Hector Garcia-Molina, Naomi O. Seligman, Bruce R. Chizen, and H. Raymond
Bingham.

A. Thompson Bayliss and E. Wade Houston, of ABRAMS & BAYLISS LLP,
Wilmington, Delaware; OF COUNSEL: John W. Spiegel, George M. Garvey, and
John M. Gildersleeve, of MUNGER, TOLLES & OLSON LLP, Los Angeles,
California, Attorneys for Defendant Evan Goldberg.

Andrew S. Dupre, of MCCARTER & ENGLISH, LLP, Wilmington, Delaware; OF
COUNSEL: Robert P. Feldman, of QUINN EMANUEL URQUHART &
SULLIVAN, LLP, Redwood Shores, California; Christopher D. Kercher, of QUINN
EMANUEL URQUHART & SULLIVAN, LLP, New York, New York, Attorneys
for Defendant Zachary Nelson.

Thomas A. Beck, Blake Rohrbacher, Susan M. Hannigan, Matthew D. Perri, and
Daniel E. Kaprow, of RICHARDS, LAYTON & FINGER, P.A., Wilmington,
Delaware, Attorneys for Nominal Defendant Oracle Corporation.




GLASSCOCK, Vice Chancellor
       In the cryptozoological division of equity’s menagerie are a number of rarae

aves and chimeras—some, perhaps, not so chimerical as once thought.1 One unusual

denizen2 is on display here. A stockholder brought a purported derivative action,

alleging that insiders had structured an acquisition unfair to the corporation. The

action withstood a motion to dismiss, and the corporation formed a special litigation

committee of the board to evaluate the claim. I then stayed the matter for several

months, to allow the special litigation committee, assisted by its own counsel, to

consider the cause of action. Ultimately, the special litigation committee found that

it was in the corporate interest that the cause of action be pursued, and determined

that that asset would best be monetized on behalf of the corporation by allowing the

original plaintiff to proceed, derivatively.

       The corporate asset, the cause of action, was thus returned to the Plaintiff on

the corporate behalf. These unusual circumstances present, for consideration here,

unusual questions: does the litigation asset transferred by the special litigation

committee to the Plaintiff include the documents made available to or relied on by

the special litigation committee? If so, to what extent, and subject to what (and

whose) privileges?3 I find that the litigation asset was enhanced by the review of the

special litigation committee, and that documents relied on by that committee pertain


1
  E.g. Marchand v. Barnhill, 212 A.3d 805 (Del. 2019).
2
  See n.246, infra.
3
  Consideration of these questions results in this far uglier rarity: a 60+ page discovery decision.
                                                 1
to the asset and must be available to the derivative Plaintiff as fiduciary for the

corporation designated by the special litigation committee, subject to the privileges

and immunities that may be raised by the individual Defendants and the special

litigation committee in its business judgement. My rationale, in the context of cross

discovery Motions, is below.

                                   I. BACKGROUND4

       A. The Parties

       Nominal Defendant Oracle Corporation (“Oracle”) is a Delaware corporation

headquartered in Redwood City, California.5 Oracle is a technology company whose

offerings include “an integrated array of applications, servers, storage, and cloud

technologies.”6 Oracle employs over 135,000 people and its market capitalization

exceeds $200 billion.7

       Defendant Lawrence J. Ellison founded Oracle in 1977, and was Chief

Executive Officer until he became Chairman of Oracle’s Board of Directors (the

“Board”) and Chief Technology Officer in September 2014.8 Ellison also co-




4
  The facts, except where otherwise noted, are drawn from the well-pled allegations of the Lead
Plaintiff’s Verified Second Amended Derivative Complaint (the “Second Amended Complaint”
or “Second Am. Compl.”) and exhibits or documents incorporated by reference therein. The facts
in this Memorandum Opinion are a presentation of those facts necessary to understand the context
of the Motions and not a summation of all facts in dispute in this Action.
5
  Second Am. Compl., ¶ 21.
6
  Id.
7
  Id.
8
  Id. ¶ 23.
                                               2
founded NetSuite Inc. (“NetSuite”).9 Prior to its acquisition by Oracle, NetSuite

“provided cloud-based financial management and ERP software suites for medium

sized businesses.”10 According to the Lead Plaintiff’s Verified Second Amended

Derivative Compliant (the “Second Amended Complaint”), Ellison owns 35.4% of

Oracle’s outstanding stock.11 Ellison, through his ownership of NetSuite Restricted

Holdings LLC, held 39.2% of NetSuite’s common stock as of September 30, 2016,

when NetSuite was purchased by Oracle.12 Ellison received $41,518,534 in total

compensation from Oracle in 2016.13

       Defendant Safra A. Catz is Oracle’s Chief Executive Officer.14 Catz assumed

this role in September 2014 after holding various positions at Oracle since 1999.15

Catz was a member of the Board at the time of the filing of the original complaint in

this Action.16 Catz received $40,943,812 in total compensation from Oracle in

2016.17




9
  Id. ¶ 36.
10
   Id. ¶ 60.
11
   Id. ¶ 2.
12
   Id. ¶ 23. The Second Amended Complaint alleges that, when combined with ownership of
NetSuite common stock by Ellison’s “family members, trusts for their benefit, and related entities,
Ellison and his affiliates beneficially owned an aggregate of approximately 44.8% of NetSuite
common stock” as of September 30, 2016. Id.
13
   Id.
14
   Id. ¶ 24.
15
   Id.
16
   Id. ¶ 166.
17
   Id. ¶ 24.
                                                3
       Defendant Estate of Mark V. Hurd is the legal successor to Mark V. Hurd,

who was Oracle’s Chief Executive Officer until his death in October 2019.18 Hurd

assumed this role in September 2014 and was previously Oracle’s President from

September 2010 to September 2014.19 Hurd was a member of the Board at the time

of the filing of the original complaint in this Action.20 Hurd received $41,121,896

in total compensation from Oracle in 2016.21

       Defendant Jeffrey O. Henley is Oracle’s Executive Vice Chairman of the

Board.22 Henley assumed this role in September 2014 and was previously Oracle’s

Chairman of the Board from January 2004 to September 2014, and Oracle’s

Executive Vice President and CFO from March 1991 to July 2004.23 Henley

received $3,794,766 in total compensation from Oracle in 2016.24

       Defendant George H. Conrades is a director of Oracle.25 Conrades assumed

this role in January 2008.26 Conrades was a member of the special committee created

in connection with Oracle’s acquisition of NetSuite (the “Special Transaction




18
   Id. ¶ 25.
19
   Id.
20
   Id. ¶ 166.
21
   Id. ¶ 25.
22
   Id. ¶ 26.
23
   Id.
24
   Id. The Second Amended Complaint notes that “[t]he value of the 400,000 options granted to
Henley for fiscal 2016 was not disclosed and is therefore estimated based on the disclosed per
option value for options awarded to other Oracle executives on the same day.” Id. ¶ 26 n.1.
25
   Id. ¶ 27.
26
   Id.
                                              4
Committee”).27 Conrades received $468,645 in total compensation from Oracle in

2016.28

       Defendant Renée J. James is a director of Oracle.29 James assumed this role

in December 2015.30 James was chairman of the Special Transaction Committee.31

James received $548,005 in total compensation from Oracle in 2016.32

       Defendant Leon E. Panetta is a director of Oracle.33 Panetta assumed this role

in January 2015.34 Panetta was a member of the Special Transaction Committee.35

Panetta was also a member of the special litigation committee convened to

“investigate, analyze and evaluate all matters related to this lawsuit and claims made

in [this] action.”36 Panetta received $424,681 in total compensation from Oracle in

2016.37




27
   Id.
28
   Id.
29
   Id. ¶ 28.
30
   Id.
31
   Id.
32
   Id.
33
   Id. ¶ 29.
34
   Id.
35
   Id.
36
   Mot. to Stay, D.I. 91 (“Mot. to Stay”), ¶¶ 9–10.
37
   Second Am. Compl., ¶ 29.
                                                 5
        Defendant Michael J. Boskin is a director of Oracle.38 Boskin assumed this

position in April 1994.39 Boskin received $724,092 in total compensation from

Oracle in 2016.40

        Defendant Jeffrey S. Berg is a director of Oracle.41 Berg assumed this position

in February 1997.42 Berg received $512,398 in total compensation from Oracle in

2016.43

        Defendant Hector Garcia-Molina is a director of Oracle.44 Garcia-Molina

assumed this position in October 2001.45 Garcia-Molina received $425,645 in total

compensation from Oracle in 2016.46

        Defendant Naomi O. Seligman is a director of Oracle.47 Seligman assumed

this position in November 2005.48              Seligman received $440,645 in total

compensation from Oracle in 2016.49




38
   Id. ¶ 30.
39
   Id.
40
   Id.
41
   Id. ¶ 31.
42
   Id.
43
   Id.
44
   Id. ¶ 32.
45
   Id.
46
   Id.
47
   Id. ¶ 33.
48
   Id.
49
   Id.
                                           6
        Defendant Bruce R. Chizen is a director of Oracle.50 Chizen assumed this

position in July 2008.51 Chizen was Oracle’s Lead Independent Director until at

least September 2016.52 Chizen received $716,061 in total compensation from

Oracle in 2016.53

        Defendant H. Raymond Bingham was a director of Oracle from November

2002 until March 2017.54 Bingham received $890,902 in total compensation from

Oracle in 2016.55

        Defendant Evan Goldberg co-founded NetSuite with Ellison and was

NetSuite’s Chief Technology Officer and Chairman of its board of directors.56

Before co-founding NetSuite, Goldberg worked for eight years as Ellison’s “close

engineering lieutenant at Oracle.”57 Goldberg owned over $217 million of equity in

NetSuite upon NetSuite’s acquisition by Oracle.58 Subsequent to the acquisition,

Goldberg was named Executive Vice President, Oracle NetSuite Global Business

Unit.59




50
   Id. ¶ 34.
51
   Id.
52
   Id.
53
   Id.
54
   Id. ¶ 35.
55
   Id.
56
   Id. ¶ 36.
57
   Id.
58
   Id.
59
   Id.
                                        7
        Defendant Zachary Nelson was NetSuite’s Chief Executive Officer.60 Prior

to holding that position, Nelson was Vice President of Marketing at Oracle.61 Nelson

owned over $88 million of equity in NetSuite as of NetSuite’s acquisition by

Oracle.62

        Lead Plaintiff Firemen’s Retirement System of St. Louis was a stockholder of

Oracle at the time of the conduct described in the Second Amended Complaint and

has continuously held Oracle stock since then.63

        B. The Origins and Operations of Oracle and NetSuite

        Oracle was co-founded by Ellison, Bob Miner, and Ed Oates in 1977.64 The

Second Amended Complaint alleges that Ellison has a “cult leader status and control

over Oracle,” which has persisted even though Ellison passed his CEO title to Catz

and Hurd in 2014.65

        NetSuite was co-founded by Ellison and Goldberg in 1998.66 Ellison and

Goldberg intended NetSuite to “provide companies with business management

software over the internet,” and Ellison, through an affiliated entity, provided the

capital to start NetSuite.67 NetSuite was successful, evidenced by its $1.5 billion


60
   Id. ¶ 37.
61
   Id.
62
   Id.
63
   Id. ¶ 20.
64
   Id. ¶ 38.
65
   Id. ¶ 46.
66
   Id. ¶ 53.
67
   Id.
                                          8
valuation upon its public offering in December 2007.68 The Second Amended

Complaint alleges that Ellison “long viewed NetSuite as his company and planned

for Oracle to eventually acquire it.”69

        Part of NetSuite’s success was that it provided software services to medium

sized businesses “without meaningful competition from large ERP software

providers, such as Oracle, SAP and Microsoft.”70 By 2015 these larger providers

began to encroach on NetSuite’s market, and Oracle, in particular, “was

outcompeting NetSuite with its new focus on cloud-based ERP software.”71 For

instance, an April 2015 Oracle internal management presentation observed Oracle’s

increasing competition with NetSuite.72 A June 2016 analyst report by Cowen and

Company stated that Oracle was “the biggest near-term competitive threat” to

NetSuite.73

        C. Oracle’s Acquisition of NetSuite

        On January 15, 2016, the second day of a two-day in-person Board meeting

at Ellison’s Porcupine Creek estate, Catz led a strategy discussion with Oracle’s

Board during which Douglas Kehring, Oracle’s Chief of Staff, “provided the Board

with a verbal overview of a potential acquisition of NetSuite, which management


68
   Id. ¶ 55.
69
   Id. ¶ 54.
70
   Id. ¶ 60.
71
   Id. ¶ 61.
72
   Id. ¶ 62.
73
   Id. ¶ 64.
                                          9
had already code named Napa.”74 Oracle had an Independence Committee that was

“expressly charged with reviewing and approving related party transactions, and . .

. review[ing] and assess[ing] any potential conflicts of interest involving Ellison,

such as a potential acquisition of NetSuite.”75 However, the Board allowed Ellison

to sit in on this presentation, although he did not participate in the discussion.76 No

written materials on the potential NetSuite acquisition were provided to the Board

and the management proposal “focused solely on the possibility of acquiring

NetSuite,” with “no discussion of alternatives.”77 The Board subsequently “directed

management to continue to assess the feasibility of pursuing Project Napa” and

directed Catz and Hurd “to contact NetSuite to understand if NetSuite would be

willing to receive an indication of interest but not to engage in any price discussions

or otherwise engage with NetSuite’s management.”78

       On January 21, 2016, Catz contacted Nelson via phone and they had what

Nelson later described as a “loose, pre-due-diligence exploratory conversation where

a price range of $100–125 was discussed.”79 $100 per share represented a premium

of 42% above NetSuite’s $70.21 per share price at market close on that date.80



74
   Id. ¶ 69 (internal quotation marks omitted).
75
   Id. ¶ 71.
76
   Id. ¶ 72.
77
   Id. ¶¶ 73–74.
78
   Id. ¶ 76 (internal quotation marks and footnotes omitted).
79
   Id. ¶ 87.
80
   Id. ¶ 89.
                                                10
        On January 27, 2016, Goldberg “arranged a principal-to-principal

conversation with Ellison.”81    According to the Second Amended Complaint,

“Ellison promised to keep the NetSuite business intact post-closing” and Goldberg

“recounts” that “there was a commitment at the highest level of Oracle . . . to

maintain the integrity of the NetSuite organization.”82

        Oracle’s Board held a meeting on March 18, 2016.83 The meeting was not

attended by Ellison, Henley, Hurd, Bingham, or Seligman.84 The Board’s minutes

reflect that Catz reported back on her discussion with Nelson and “gauge[d] whether

NetSuite would be willing to consider a potential offer from [Oracle]. Ms. Catz

stated that the NetSuite representative had indicated that the NetSuite board would

be willing to consider an offer from [Oracle]. Ms. Catz informed the Board that no

other terms or details relating to any potential transaction with NetSuite were

discussed.”85 At the meeting the Board appointed directors James, Panetta, and

Conrades to the Special Transaction Committee, which was empowered to act with

respect to the NetSuite transaction.86 According to the Second Amended Complaint,

the “full and exclusive power of the Board” was delegated to the Special Transaction




81
   Id. ¶ 97.
82
   Id.
83
   Id. ¶ 101.
84
   Id.
85
   Id. ¶ 102.
86
   Id. ¶ 103.
                                         11
Committee only with regard to an acquisition of NetSuite, whereas “with respect to

alternatives,” the “only identified power . . . was simply to evaluate them.”87

       The Special Transaction Committee eventually adopted resolutions to

effectuate the acquisition of NetSuite for $109 per share.88 Moelis & Company LLC

(“Moelis”), the Special Transaction Committee’s financial advisor, provided a

fairness opinion to the Special Transaction Committee at this price.89 On July 28,

2016 Oracle announced that it would acquire NetSuite for $109 per share, and the

transaction closed on November 5, 2016.90

       D. The Lead Plaintiff’s Original Complaint; Finding of Demand Futility and
       Denial of Motion to Dismiss as to Ellison and Catz

       The Lead Plaintiff filed its original complaint in this Action on July 18, 2017

(the “Original Complaint”).91 In preparing the Original Complaint the Lead Plaintiff

relied on documents produced by Oracle pursuant to a demand made under Section

220 of the Delaware General Corporation Law (the “DGCL”).92 The defendants

included each of the current Defendants other than Goldberg and Nelson (the

“Original Defendants”). The Original Complaint alleged one count of breach of


87
   Id. ¶ 104 (internal quotation marks omitted).
88
   Id. ¶ 148.
89
   Id. ¶ 147.
90
   Id. ¶¶ 148, 160.
91
   In re Oracle Corp. Derivative Litig., 2018 WL 1381331, at *9 (Del. Ch. Mar. 19, 2018). Two
months before the Original Complaint was filed, another Oracle stockholder had filed a separate
Complaint in this Court challenging the same transaction and, on September 7, 2017, I designated
the Original Complaint as the operative pleading. Id.
92
   Id.; 8 Del. C. § 220.
                                              12
fiduciary duty against each of the Original Defendants, alleging that they “push[ed]

for and agree[d] to the NetSuite acquisition to benefit Ellison at Oracle’s expense.”93

       The Original Defendants moved to dismiss the Original Complaint under

Chancery Court Rule 23.194 for failure to make a litigation demand on the Board, or,

in the alternative, under Chancery Court Rule 12(b)(6)95 for failure to state a claim

upon which relief may be granted.96

       Under Rule 23.1, I considered whether the Lead Plaintiff had “allege[d]

particularized facts showing that demand would have been futile.”97 Because the

Lead Plaintiff attacked “a decision approved by a board committee consisting of less

than half of the directors who would have considered a demand,” I applied the

Rales98 test for determining demand futility.99 In conducting a Rales analysis, I first



93
   In re Oracle Corp. Derivative Litig., 2018 WL 1381331, at *9.
94
   Ch. Ct. R. 23.1.
95
   Ch. Ct. R. 12(b)(6).
96
   In re Oracle Corp. Derivative Litig., 2018 WL 1381331, at *9, *20.
97
   Id.
98
   Rales v. Blasband, 634 A.2d 927 (Del. 1993).
99
   In re Oracle Corp. Derivative Litig., 2018 WL 1381331, at *10. I explained the standard for
demand futility under Rales: “a court must examine whether the board that would be addressing
the demand can impartially consider its merits without being influenced by improper
considerations. More specifically, a court must decide whether the plaintiff has alleged
particularized facts creat[ing] a reasonable doubt that, as of the time the complaint is filed, the
board of directors could have properly exercised its independent and disinterested business
judgment in responding to a demand. A board is disabled from considering a demand under Rales
if at least half of its members are interested in the challenged transaction, lack independence, or
face a substantial likelihood of personal liability for the conduct described in the complaint.
Demand is not excused simply by allegations of director liability, lest the demand requirement be
rendered toothless; instead, the plaintiff must make a threshold showing, through the allegation of
particularized facts, that their claims have some merit.” Id. (internal citations and quotation marks
omitted).
                                                13
examined whether at least half of Oracle’s then-twelve Board members faced a

substantial likelihood of liability for the conduct described in the Original

Complaint.100 After finding that the Lead Plaintiff “failed to offer particularized

factual allegations supporting a loyalty claim against any of the eight outside

directors,” I concluded that “a majority of the Board [did] not face a substantial

likelihood of liability as to the NetSuite acquisition.”101 I next examined the Lead

Plaintiff’s second argument regarding demand futility, that “demand [was] futile

because a majority of the Oracle Board lacks independence from Ellison, who is

plainly interested in the NetSuite acquisition.”102 I found that the Lead Plaintiff had

shown that “a majority of Oracle’s twelve-person board could not impartially

consider a demand,” thus excusing demand by the Lead Plaintiff.103

       In determining that a majority of Oracle’s Board could not impartially

consider a demand, I began with Ellison and the other inside directors and then

analyzed specific outside directors.104 Ellison, I noted, “is conflicted because he

stood on both sides of the NetSuite acquisition, thus, he [could not] impartially

consider a demand.”105 I then noted that regarding Catz, Hurd, and Henley—all


100
    Id.
101
    Id. I noted that I “need not decide whether the four inside directors—Ellison, Catz, Henley,
and Hurd—committed a non-exculpated breach of duty.” Id.
102
    Id. at *15.
103
    Id. at *16.
104
    The Oracle directors who would have been asked to consider a demand were: Ellison, Catz,
Hurd, Henley, Berg, Boskin, Chizen, Conrades, Garcia-Molina, James, Panetta, and Seligman. Id.
105
    Id.
                                              14
senior officers of Oracle—the Lead Plaintiff had “created reasonable doubt” that

they “could bring their business judgment to bear in deciding whether to sue

Ellison.”106

       In addition to Ellison and the three inside directors, I found that the Lead

Plaintiff had cast doubt on the independence of at least three outside directors:

Conrades, James, and Seligman. I found that Conrades had “multiple layers of

business connections with Oracle” and could “lose his rather lucrative directorship”

should he agree to sue Ellison.107 James sat on the boards of two companies with

“significant business relationships with Oracle” and had made clear a “desire to head

a major technology company” making it “reasonable to infer that James’s career

ambitions would weigh heavily on her if she were asked to consider suing

Ellison.”108 Finally, Seligman had “several sources of conflicts” including “business

and personal relationships with Ellison” and the Original Complaint “alleged with

particularity that if Seligman agreed to sue Ellison, she would potentially jeopardize

not only her decades-long friendship with Ellison, but also Ellison’s willingness to

shore up her consulting firm and ensure that she keeps her position on Oracle’s


106
    Id. I observed that “[e]ven if he does not qualify as a controller (a question I need not decide
here), Ellison owns a 28% stake in Oracle . . . allegedly maintains a firm grip on Oracle’s day-to-
day operations, and he has shown a willingness to remove directors and officers who cross him.”
Id.
107
    Id. at *17.
108
    Id. at *18. I also discussed James’ “lucrative” director fees notwithstanding that there were not
allegations that such fees were “material to her” but considered the fees “alongside the other
allegations bearing on James’s independence.” Id.
                                                15
board.”109 For these reasons and others explained in more detail in the Memorandum

Opinion, I found that “demand [was] futile because the facts alleged raise a pleading-

stage inference that a majority of the Oracle board . . . lacks independence.”110 I

consequently denied the Original Defendants’ Motion to Dismiss under Rule 23.1.111

       I next considered the Original Defendants’ Motion to Dismiss under Rule

12(b)(6). The question in ruling on that Motion was whether “the Plaintiff in this

case has stated a non-exculpated fiduciary duty claim against each of the [Original]

Defendants.”112 I concluded in the affirmative for Ellison and Catz. As to Ellison,

I noted that the Original Complaint “support[s] a reasonable inference that Ellison

planned the NetSuite acquisition to benefit himself at the expense of Oracle’s other

stockholders. Not only did he stand on both sides of the transaction; he also directed

his chief lieutenant to manipulate the sale process so that he could monetize his

investment in NetSuite before it lost much of its value.”113 Catz “violated the

Board’s instruction not to discuss price with NetSuite's CEO, and she later concealed

her secret negotiations from the other directors. Moreover, Catz allegedly attempted

to manipulate the sale process to steer the Special [Transaction] Committee toward




109
    Id. at *19.
110
    Id. at *20. The majority (7 out of 12) were: Ellison, Catz, Hurd, Henley, Conrades, James, and
Seligman.
111
    Id. at *19.
112
    Id. at *20.
113
    Id. at *21.
                                               16
Ellison’s preferred price range.”114 I therefore declined to dismiss the Original

Complaint as to the allegations against Ellison and Catz at that time.

       Rather than ruling on the Motion to Dismiss under Rule 12(b)(6) as to the

other eleven Original Defendants, I requested supplemental briefing.                   For the

insiders—Henley and Hurd—I asked the parties to address whether the Original

Complaint stated a claim against Henley and Hurd in their executive capacities.115

Additionally, I asked: “[d]o Cornerstone116 and its progeny, including this Court’s

recent decision in Cumming v. Edens,117 require that this Court deny a motion to

dismiss brought by an exculpated director whose conduct fails to give rise to a claim

for breach of the duty of loyalty, except insofar she lacked independence as to the

challenged transaction?”118 I therefore “reserve[d] decision on the balance of the

Motion pending supplemental briefing and argument.”119

       On March 28, 2018, I granted an Order under Chancery Court Rule 41(a)120

dismissing without prejudice the claims against all of the Original Defendants other

than Ellison and Catz.121 On April 4, 2018, I granted the parties’ proposed Order


114
    Id. at *22.
115
    Id. at *23. Whether the Original Complaint stated a claim against Henley and Hurd in their
executive capacities was relevant because, as officers, they “lack the benefit of the exculpation
clause for actions taken in their executive capacity.” Id. at *22.
116
    In re Cornerstone Therapeutics Inc. S’holder Litig., 115 A.3d 1173 (Del. 2015).
117
    2018 WL 992877 (Del. Ch. Feb. 20, 2018).
118
    In re Oracle Corp. Derivative Litig., 2018 WL 1381331, at *23.
119
    Id.
120
    Ch. Ct. R. 41(a).
121
    Stipulation and Order of Dismissal Without Prejudice, D.I. 79.
                                               17
denying the Motion to Dismiss in part.122 That order conveyed that in the parties’

belief the dismissal without prejudice “moot[ed] the Court’s request for

supplemental briefing.”123 Ellison and Catz, the only remaining Original Defendants

at that time, answered the Original Complaint on May 4, 2018.124

       E. The Special Litigation Committee

       On May 4, 2018, Oracle’s Board created a special litigation committee (the

“Special Litigation Committee” or “SLC”) and authorized it to: “(i) take all actions

necessary to investigate, analyze and evaluate all matters relating to this lawsuit and

the claims made in the action, and (ii) take any actions that the SLC deems to be in

the best interests of the Company in connection with this lawsuit and any related

matters.”125 The Board appointed Leon E. Panetta to the SLC and provisionally

appointed William G. Parrett and Charles W. Moorman to the SLC.126 The SLC

retained Kramer Levin Naftalis & Frankel LLP and Potter Anderson & Corroon LLP

as its counsel.127




122
    Order Denying Mot. to Dismiss in Part, D.I. 81.
123
    Id. at 2.
124
    Defs. Ellison and Catz’s Answ. to Verified Derivative Compl., D.I. 84.
125
    Mot. to Stay, ¶ 9.
126
    Id. ¶ 10. Parrett and Moorman were appointed provisionally because they were not yet members
of the Board and their appointment to the SLC was “contingent on their ultimately being approved
as Board members and their agreement to serve on the SLC. Messrs. Parrett and Moorman
subsequently were approved as Board members and they agreed to serve on the SLC.” Id. Panetta
is a Defendant in this Action in connection with the NetSuite transaction. Parrett and Moorman
are not Defendants.
127
    Id. ¶ 11.
                                              18
       On July 2, 2018, the SLC moved for a stay of all proceedings in this litigation

pending the completion of its investigation.128 In its Motion to Stay, the SLC argued

that “[o]nce the corporation has appointed a special litigation committee and

empowered it to act, derivative litigation should be stayed for a reasonable amount

of time pending the completion of the committee’s investigation and the issuance of

its conclusion.”129 The SLC cautioned that “unless a stay is entered the dual burdens

of cooperating in the SLC’s independent investigation and participating in discovery

undoubtedly would expend Company resources and impose additional and

potentially unnecessary burdens on the Court.”130 The SLC asked for a six month

stay, noting that “[a] thorough investigation of the events challenged in this action

will at a minimum require the collection and review of relevant documents,

interviews with past and present officers and directors, an investigation into the

circumstances surrounding the NetSuite acquisition, and the preparation of a

report.”131 The SLC offered to provide periodic updates “concerning the progress

of its investigation and the expected time of completion.”132 On July 24, 2018, I




128
    Mot. to Stay.
129
    Id. ¶ 21 (citing Zapata Corp. v. Maldonado, 430 A.2d 779, 785 (Del. 1981); Kaplan v. Wyatt,
484 A.2d 501, 510 (Del. Ch. 1984), aff’d, 499 A.2d 1184 (Del. 1985)).
130
    Id. ¶ 25 (citing Harbor Fin. Partners v. Sunshine Mining and Ref. Co., 1996 WL 74728, at *2
(Del. Ch. Feb. 16, 1996)).
131
    Id. ¶ 28.
132
    Id. ¶ 29.
                                              19
granted the SLC’s Motion to Stay for six months and ordered the SLC to provide a

status report on or before November 30, 2018.133

       The SLC provided a status report on November 29, 2018.134 The report noted

that to that date, the SLC had “(a) met with Plaintiff’s counsel; (b) requested

documents from a total of 35 custodians; (c) received and reviewed a substantial

number of documents produced by those persons and entities; and (d) interviewed

witnesses with knowledge concerning the allegations in Plaintiff’s complaint and

scheduled additional interviews.”135 The SLC reported that its members “convene

on a regular basis to discuss the ongoing investigation.”136

       The SLC noted that in the course of its investigation it requested documents

from Oracle, Ellison, and Catz encompassing 46 categories of documents.137 Oracle

originally agreed to produce documents from fourteen custodians, and, after this

initial production, the SLC conferred with Lead Plaintiff’s counsel and requested

(and was granted) documents from additional custodians.138 Oracle completed its

production of documents on November 21, 2018 for requests made to that date,



133
    Order, D.I. 93.
134
    Status Report, D.I. 95 (“Status Rep.”).
135
    Id. ¶ 7.
136
    Id.
137
    Id. ¶ 10. The document request to Oracle “sought documents and communications of both
Oracle and NetSuite.” Id.
138
     Id. ¶¶ 11–14. In its review of Oracle’s documents, the SLC “identified seven additional
categories of relevant documents and communications” and asked Oracle to produce those
additional categories. Id. ¶ 18.
                                            20
including documents from Ellison and Catz.139 Up to the date of the status report,

Oracle had produced more than 1.1 million documents.140

       In addition to Oracle, Ellison, and Catz, as of the date of the status report, the

SLC had requested documents and communications from sixteen other persons and

entities, including: “(i) the nondefendant Oracle directors; (ii) the [Special

Transaction Committee]; (iii) the law firms representing both the Special

Transaction Committee141 and NetSuite142 during the acquisition negotiations; and

(iv) the financial advisors retained by the Special Transaction Committee143 and by

NetSuite144 in connection with the acquisition.”145 The SLC noted it was still

awaiting completion of document production by the non-management Oracle

directors and that the only entity that declined to produce documents was T. Rowe

Price, a former NetSuite stockholder that objected to the acquisition.146


139
     Id. ¶¶ 15–16. The SLC separately requested production from the personal accounts and
electronic devices of Ellison and Catz. Id. ¶ 16.
140
    Id. ¶ 17.
141
    Skadden, Arps, Slate, Meagher & Flom LLP.
142
    Wilson Sonsini Goodrich & Rosati, P.C.
143
    Moelis & Company.
144
    Quatalyst Partners LP.
145
    Status Rep., ¶ 19.
146
    Id. ¶¶ 23–24. The Lead Plaintiff eventually moved to lift the stay for the limited purpose of
seeking discovery from T. Rowe Price. The SLC, in its response to the Motion, submitted a
Proposed Order also requesting a lift of the stay, but “permit[ting] it to take the lead in seeking
discovery from T. Rowe Price.” Order Lifting Stay for the Limited Purpose of Seeking Disc. from
T. Rowe Price Assocs., Inc., D.I. 109, at 1. The Lead Plaintiff did not object to the Proposed Order
but noted that the SLC “represents that it will vigorously pursue the T. Rowe Price discovery” and
that “Lead Plaintiff will hold the SLC to that representation.” Letter of February 18, 2019, D.I.
108, at 3. The Proposed Order was granted on February 20, 2019. The SLC served a subpoena
on T. Rowe Price on May 6, 2019.
                                                21
       The SLC had also begun witness interviews. As of the time of the status

report, the SLC’s counsel had interviewed “two senior employees of Oracle who

have responsibility for marketing Oracle’s products and one senior employee of

NetSuite who had responsibility before the acquisition for marketing NetSuite’s

products.”147     The SLC had scheduled upcoming interviews of six witnesses,

including “counsel for the Special Transaction Committee, other Oracle Board

directors, an Oracle executive, and former NetSuite executives” in the then-coming

three weeks.148

       The SLC also had retained its own financial advisor in connection with its

investigation who was “reviewing relevant documents” and “reporting on the

implications of those documents.”149 Lastly, the SLC noted that it expected to seek

an extension of the six-month stay, which was set to expire on January 24, 2019.150

It eventually sought this extension, and on December 28, 2018 I granted an extension

of the stay until May 15, 2019.151




147
    Status Rep., ¶ 26.
148
    Id. ¶ 27. The SLC expected to additionally interview: “(i) other Special Transaction Committee
members; (ii) other Oracle Board directors; (iii) former NetSuite directors; (iv) Oracle employees
who prepared the financial models used in connection with the acquisition; (v) the Special
Transaction Committee’s and NetSuite’s respective financial advisors; (vi) other current Oracle
executives; (vii) former Oracle and NetSuite executives, and (viii) Mr. Ellison and Ms. Catz.” Id.
¶ 28.
149
    Id. ¶ 31. The status report does not identify the financial advisor.
150
    Id.
151
    Stipulation and Order Staying Proceedings, D.I. 97.
                                               22
       F. The SLC’s Motion to Extend Stay

       On May 6, 2019, the SLC moved to extend the stay by an additional ninety

days, to August 15, 2019.152 The SLC noted that it had “engaged in a thorough

investigation of the claims at issue” and had determined “that it was in Oracle’s

interest to investigate whether a settlement of the claims is feasible.”153 The SLC

and the then-defendants—Ellison and Catz—agreed to participate in a formal non-

binding mediation on July 2, 2019.154 The SLC asked for the extension so that it

would be “afforded a reasonable amount of time to pursue such negotiations.”155

       The Lead Plaintiff supported the requested extension on two conditions: (1)

that it be allowed to participate in the July 2, 2019 meditation and (2) that the SLC

produce “standard categories of documents supporting the SLC’s post investigation

determination to pursue settlement negotiations.”156

       On June 7, 2019, I heard Oral Argument on the Motion to Extend Stay.157 I

noted that neither the time frame requested by the SLC nor the proceedings of the


152
    Mot. to Extend Stay, D.I. 114 (“Mot. to Extend Stay”).
153
    Id. ¶¶ 3–4. In support, the SLC noted that it had, in part, “collected more than one million
documents from fourteen Oracle and NetSuite custodians; received and reviewed productions of
documents from Oracle Board directors and five non-parties; and hired a forensic data consultant
to oversee the collection of data from certain custodians’ cell phones.” Id. ¶ 3.
154
    Id. ¶ 5.
155
    Id. ¶ 8.
156
    Lead Pl.’s Resp. to Mot. to Extend Stay, D.I. 116, ¶ 7. The Lead Plaintiff offered the following
as examples of such documents: “any SLC report; SLC meeting minutes; those documents
provided to SLC members or witnesses; interview memos.” Id.
157
    I granted the Motion to Extend Stay on May 13, 2019, and at Oral Argument considered
whether, consistent with the Lead Plaintiff’s request, I should attach certain conditions on such
grant.
                                                23
SLC were “unreasonable.”158 I denied the Lead Plaintiff’s request to be a mediation

participant and for interim production of SLC documents, but noted to the SLC’s

counsel that:

       Eventually, your client’s going to have to justify what it ultimately
       does. To the extent that it is considering wrongdoing and things that
       are going to be recovered for wrongdoing, it’s got a partner sitting right
       across the aisle. To the extent it doesn’t view the plaintiff as a partner
       or treat the plaintiff as a partner, there will inevitably be further
       litigation.

       While I’m not imposing any conditions, I think it would be wise for the
       special litigation committee to think carefully about how it can
       accommodate and realize value from the efforts of the plaintiffs as they
       have proceeded in this matter, and attempt to limit the post-
       determination litigation and the issues that are going to inevitably be
       presented.159

Thus, the SLC was permitted to continue with the planned mediation without the

express conditions advocated for by the Lead Plaintiff.

       On July 18, 2019, the Lead Plaintiff moved to lift the stay for the limited

purpose of filing an amended complaint. The Lead Plaintiff noted that the SLC had

“not yet submitted its report or provided notice to Lead Plaintiff of its position

respecting the derivative claims.”160 The Lead Plaintiff expressed concern that it did

not know whether the SLC had obtained tolling agreements with “any or all potential

defendants” or whether the SLC intended to “allow the statute of limitations to run


158
    June 7, 2019 Oral Arg. Tr., D.I. 133, at 26:14–26:24.
159
    Id. at 27:4–27:8, 27:10–27:23.
160
    Mot. to Lift Stay, D.I. 134 (“Mot. to Lift Stay”), ¶ 7.
                                                 24
on July 27, 2019.”161 The SLC, the then-Defendants, and Oracle did not oppose the

Motion or the Lead Plaintiff’s filing of an amended complaint.162 On July 22, 2019,

the Lead Plaintiff filed an amended complaint (the “First Amended Complaint”).163

In addition to Ellison and Catz, the First Amended Complaint named as Defendants

all of the Original Defendants (Ellison and Catz, along with the other Original

Defendants, the “Oracle Defendants”) and Goldberg and Nelson (the “NetSuite

Defendants”).164     Count I of the First Amended Complaint alleged breach of

fiduciary duty against the Oracle Defendants, including against those Original

Defendants who were previously dismissed without prejudice.165 Count II alleged

aiding and abetting against the NetSuite Defendants for “knowingly participat[ing]

in the breaches of fiduciary duty by Ellison, Catz, and Hurd.”166 The Second

Amended Complaint, the current operative complaint, maintains identical counts

against identical individuals.167

       G. The SLC Allows the Lead Plaintiff to Proceed with this Action

       On August 15, 2019, the SLC’s counsel, Potter Anderson Corroon LLP

(“PAC”) wrote a letter to this Court (the “SLC Letter”). PAC noted that the



161
    Id. ¶ 8.
162
    Letter of July 22, 2019, D.I. 136, at 1.
163
    Lead Pl.’s Verified Amended Derivative Compl., D.I. 139 (“First Am. Compl.”).
164
    Id. ¶¶ 20–35.
165
    Id. ¶ 147; Stipulation and Order of Dismissal Without Prejudice, D.I. 79.
166
    First Am. Compl., ¶ 151.
167
    Other than Defendant Estate of Mark V. Hurd, which was substituted for Mr. Hurd.
                                             25
mediation had not been successful and that “it appears unlikely that a settlement can

be reached in the near future.”168 It continued: “the SLC has determined that the

Lead Plaintiff should be allowed to proceed with the derivative litigation on behalf

of Oracle.”169

       The SLC Letter gave as background an overview of the SLC and the

conclusions from its investigation. According to PAC, the SLC “conducted a

thorough investigation and evaluation of the claims raised in the derivative

complaint.”170 After this investigation, it was “the SLC’s view that the critical legal

issue of whether the challenged NetSuite acquisition will be reviewed under the

entire fairness standard would not likely be resolved prior to trial, thereby posing

risks to both plaintiff and defendants.”171 “For these reasons,” according to PAC:

       the SLC sought to negotiate a settlement that appropriately reflected the
       potential risks, advantages and disadvantages of further litigation. As
       noted, those settlement negotiations were not successful. After
       carefully considering the issues, the SLC concluded that it would not
       be in Oracle’s best interests to seek to dismiss the derivative claims.
               The SLC therefore faced the choice of either pursuing the
       litigation itself or allowing Lead Plaintiff to proceed on behalf of the
       Company. After giving the matter careful consideration, the SLC
       determined it was in the Company’s best interests to allow Lead
       Plaintiff (rather than the SLC) to proceed with the litigation on behalf
       of Oracle. The SLC, however continues to believe that a settlement of
       the claims would be the best result for Oracle.172

168
    Letter of August 15, 2019, D.I. 146 (“SLC Letter”), at 1.
169
    Id.
170
    Id. at 2.
171
    Id.
172
    Id.
                                                26
Of the newly-filed claims against the Oracle Defendants and the NetSuite

Defendants, the SLC Letter stated that the SLC had completed its investigation by

the time the First Amended Complaint was filed, and “in light of its decision to allow

Lead Plaintiff to proceed with the claims against Mr. Ellison and Ms. Catz . . . the

SLC sees no benefit in attempting to address separately at this time the new claims

asserted against the other defendants.”173

       Over the course of the SLC’s investigation, Kramer Levin Naftalis & Frankel

LLP (“Kramer Levin”)—additional counsel to the SLC—notes that the SLC

requested documents from seventeen individuals or entities and interviewed forty

witnesses.174 The SLC sent Oracle an initial document request and six subsequent

follow-up requests.175      Oracle produced a total of approximately 1.4 million

documents by the end of the SLC’s investigation.176 Kramer Levin does not say how

many of the approximately 1.4 million documents it actually reviewed. Many of the

documents for which Defendants Ellison and Catz were custodian were produced by

Oracle as they were found on Oracle servers or otherwise in its “custody, possession,



173
    Id.
174
    Aff. of Jason M. Moff, Esq., D.I. 236 (“Moff Aff.”), ¶ 3. Among others, Kramer Levin
interviewed: Ellison, Catz, Hurd, Henley, other Oracle Directors, all members of the Special
Transaction Committee, and all members of the Special Litigation Committee. Moff. Aff., Ex. 14,
at 1–2.
175
    Moff Aff., ¶¶ 7, 9. The follow up requests were on October 19, 2018, October 23, 2018,
February 21, 2019, March 19, 2019, April 5, 2019, and April 23, 2019. Id. ¶ 9.
176
    Id. ¶ 10.
                                              27
or control” but the SLC separately requested document production directly from

Ellison and Catz.177 Kramer Levin “reviewed all the documents produced by Mr.

Ellison and Ms. Catz.”178 Kramer Levin additionally “reviewed all the documents

and communications” produced by the following: Skadden Arps, Slate, Meagher &

Flom LLP (266 documents); Wilson Sonsini Goodrich & Rosati P.C. (8,094

documents); Moelis (4,003 documents),179 Quatalyst Partners LP (5,789

documents); and the non-management directors at the time of the NetSuite

acquisition (164 documents).180 Kramer Levin showed documents to interviewees

over the course of its forty interviews and “documented in memoranda [its] findings,

thoughts, and impressions from these interviews.”181 It is unclear from the record

whether Kramer Levin or PAC produced a report for the SLC, either in draft or final

form.

        H. The Contested Subpoenas

        The Lead Plaintiff’s first move in the aftermath of the SLC Letter was the

service of identical subpoenas upon the SLC and PAC (each, a “Subpoena,” and,

together, the “Subpoenas”).182 The Subpoenas requested “[a]ll documents and



177
    Id. ¶ 11.
178
    Id. ¶ 14.
179
    Moelis produced its “deal file” and communications of Dan Lee, Stuart Goldstein, Christopher
Foss, Ken Moelis, and Jeff Raich. Id. ¶ 17.
180
    Id. ¶¶ 15–19.
181
    Id. ¶ 24. The forty interviews included thirty four different interviewees. Moff. Aff., Ex. 14.
182
    Notice of Service of Subps., D.I. 167.
                                                28
communications produced to, or obtained, reviewed, considered, created or prepared

by or for the Special Litigation Committee, and all documents and communications

concerning this Action or the Special Litigation Committee.”183 This includes all

documents and communications (i) “concerning any actual, proposed or prospective

action or meeting, formal or informal, of the Special Litigation Committee” and (ii)

“obtained or reviewed by the Special Litigation Committee including, but not limited

to, those obtained from Oracle, Defendants, Netsuite, the Special Transaction

Committee, Moelis, Qatalyst, Skadden Arps, Wilson Sonsini, and/or T. Rowe

Price.”184 The Subpoenas also requested “any draft or final report prepared by the

Special Litigation Committee.”185              Other categories of documents and

communications within the scope of the Subpoenas’ request were also listed.

       Both the SLC and PAC served their responses and objections to the Subpoenas

on September 11, 2019.186 In its general objections, the SLC argued that “the

Subpoena is objectionable in its entirety.”187          The SLC noted that because it

permitted the Lead Plaintiff to proceed with the litigation, there is “no need for either


183
    Subp. Duces Tecum Served on The Special Litig. Comm. of the Bd. of Dirs. of Oracle Corp.,
D.I. 167 (“SLC Subpoena”), at 15–16; Subp. Duces Tecum Served on Potter Anderson & Corroon
LLP, D.I. 167 (“PAC Subpoena”), at 15–16.
184
    SLC Subpoena, at 16; PAC Subpoena, at 16.
185
    SLC Subpoena, at 17; PAC Subpoena, at 17.
186
    Notice of Service of (1) The Special Litig. Comm.’s Responses and Objections to Pl.’s Subp.
Duces Tecum and (2) Potter Anderson & Corroon LLP's Responses and Objections to Pl.’s Subp.
Duces Tecum, D.I. 174.
187
    Lead Pl.’s Mot. to Enforce Subps, D.I. 203 (“Lead Pl.’s Mot. to Enforce Subps.”), Ex. E
(“SLC’s Responses and Objections”), at 1.
                                              29
the Court or the parties to address or evaluate the SLC’s independence, investigation,

or determination” and thus “discovery of the SLC in this context is inappropriate and

unnecessary.”188 The SLC also raised the issue of privilege, accusing the Subpoena

of “improperly seek[ing] the production of privileged material, including but not

limited to communications between the SLC and its counsel, work product, and

mediation submissions.”189 The SLC contended that it was not authorized by third

parties to disclose any documents produced to it in connection with its investigation

and that the Lead Plaintiff is “able to obtain the documents directly from those

parties and third-parties, who in turn will have the opportunity to raise any objections

or assert any privileges they may believe to be appropriate.”190 PAC responded to

its Subpoena with identical general objections.191

       On October 17, 2019 Oracle’s Board passed a written consent withdrawing

the power and authority of the SLC to “take any actions to investigate, analyze, or

evaluate matters relating to [this litigation] and the claims made in [this litigation]

or (ii) take other action on behalf of [Oracle] in connection with [this litigation] or

related matters.”192 However, the written consent authorized and empowered the



188
    SLC’s Responses and Objections, at 1–2.
189
    Id. at 2.
190
    Id. at 2.
191
    Lead Pl.’s Mot. to Enforce Subps., Ex. F (“PAC’s Responses and Objections”), at 1–3.
192
     Nominal Def. Oracle Corp.’s Resp. to Lead Pl.’s Mot. to Enforce Subps. And Mot. for
Protective Order Regarding Subps., D.I. 220 (“Oracle Corp.’s Resp. to Mot. to Enforce Subps. and
Mot for Protective Order”), Ex. A, at 2.
                                              30
SLC to manage issues concerning attorney-client privilege, the work-product

doctrine, or any other privilege any immunity that may arise from this litigation and

to respond to subpoenas or other requests for information.193

        The Lead Plaintiff filed the Second Amended Complaint on November 27,

2019.

        I. Procedural Background of the Discovery Motions

        The Subpoenas were served on the SLC and PAC on August 29, 2019. The

SLC and PAC served their respective responses and objections to the Subpoenas on

September 11, 2019. Defendants Ellison and Catz moved for a Protective Order, or

in the Alternative, to Quash the Subpoenas on September 11, 2019.194 Defendants

Hurd and Henley joined the Motion on September 11, 2019,195 and on September

12, 2019, Defendants Goldberg and Nelson joined the Motion.196 On October 7,

2019, the Lead Plaintiff filed a Motion to Enforce the Subpoenas.197 On October 21,

2019, Nominal Defendant Oracle moved for a Protective Order regarding the




193
    Id.
194
    Def.’s Mot. for a Protective Order or to Quash Subps., D.I. 171 (“Defs. Ellison and Catz’s Mot.
for a Protective Order or to Quash Subps.”).
195
    Joinder of Defs. Hurd and Henley in Mot. for Protective Order or to Quash Subps., D.I. 172
(“Joinder of Defs. Hurd and Henley in Mot. for Protective Order or to Quash Subps.”).
196
    Def. Goldberg’s Joinder to Mot. for Protective Order or to Quash Subps. D.I. 178 (“Def.
Goldberg’s Joinder to Mot. for Protective Order or to Quash Subps”); Joinder of Def. Nelson to
Mot. for Protective Order or to Quash Subps., D.I. 185 (“Joinder of Def. Nelson to Mot. for
Protective Order or to Quash Subps.”).
197
    Lead Pl.’s Mot. to Enforce Subps.
                                                31
Subpoenas.198 I heard Oral Argument on the cross-discovery Motions on November

7, 2019 and considered the Motions submitted for decision on that date.

                                       II. ANALYSIS

       The issue before me is the following: which documents and communications

possessed by the SLC and PAC must be produced to the Lead Plaintiff?199 While

the question may seem simple on its face, crafting a coherent and administrable

response requires considering a web of evidentiary and privilege objections in light

of considerations of public policy and equity. With this in mind, my analysis is

divided into two sections.         First, I demarcate the universe of documents and

communications to which the Lead Plaintiff is presumptively entitled. I then

consider the privilege and other objections made by the Defendants and the SLC and




198
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot for Protective Order.
199
    In briefing disagreement arose as to whether the SLC and its counsel possessed the documents
produced by Oracle. Oracle noted in its Motion that “[t]he SLC cannot produce documents that it
does not have” and that “the documents in Oracle’s review database are not in the SLC’s
possession, custody, or control” Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot for
Protective Order, ¶¶ 18, 21. The Lead Plaintiff countered, noting that “[t]he Oracle Motion
repeatedly asserts that the SLC does not possess the documents Oracle produced to the SLC, even
though Oracle made the documents available to the SLC on a discovery database hosted by an
Oracle Discovery Vendor.” Lead Pl.’s Opp’n to Oracle Corp.’s Mot. for Protective Order to Limit
Subps., D.I. 255, ¶ 8. Mr. Moff noted in his affidavit that the SLC’s counsel “have conveyed to
Oracle’s counsel that we expect Kramer Levin to have continued and unfettered access to the
workspace pending a resolution of any motions related to Lead Plaintiff’s outstanding subpoenas.”
Moff Aff., ¶ 22. Mr. Shannon of PAC represented at Oral Argument that the SLC continues to
have access to the documents produced by Oracle and will be able to produce to the Lead Plaintiff
any of the documents produced to it pursuant to my ruling on the Motions. Nov. 7, 2019 Oral Arg.
Tr., at 10:8–10:15, 61:7–61:10. Therefore, for purposes of this Memorandum Opinion, I consider
all documents and communications provided to the SLC in the course of its investigation in the
possession of the SLC and its counsel.
                                               32
determine which documents and communications may be withheld pursuant to valid

objections. My reasoning is as follows.

       A. The Lead Plaintiff is Presumptively Entitled to All Relevant Documents
       Considered by the SLC

       Chancery Court Rule 26(b)(1)200 sets out the general principles of the scope

of discovery in this Court. Unless limited by a Court order:

       Parties may obtain discovery regarding any non-privileged matter that
       is relevant to any party’s claim or defense and proportional to the needs
       of the case, including the existence, description, nature, custody,
       condition and location of any documents, electronically stored
       information, or tangible things and the identity and location of persons
       having knowledge of any discoverable matter.201

A recent comment to Rule 26(b)(1) notes that the 2019 amendment to the Rule

“follows the Federal Rules of Civil Procedure in confirming that relevance is the

touchstone for discovery. Under this standard, relevant evidence is discoverable,

even if it may not be admissible.”202

       The Subpoenas and the Lead Plaintiff’s contentions in briefing and at Oral

Argument make clear that Lead Plaintiff seeks all documents and communications

made available to the SLC in the course of its investigation. The Lead Plaintiff notes

that it has “no desire to review irrelevant documents” but seeks all approximately

1.4 million documents made available to the SLC to “prevent Oracle and the


200
    Ch. Ct. R. 26(b).
201
    Id. (emphasis added).
202
    Id.
                                          33
individual defendants from hiding documents produced to the SLC that the

individual defendants consider harmful to their defense.”203 The Lead Plaintiff also

argues that it is entitled to the entirety of the SLC’s work product on efficiency

grounds, because it allegedly “would be a mammoth, expensive, highly imperfect,

and impossible undertaking to discover from adversaries information that the SLC

has already assembled and holds at its fingertips.”204

       While the Lead Plaintiff has not stated so explicitly, in essence it is advocating

I rule in this context that everything provided to or created by the SLC is “relevant,”

under Rule 26(b)(1). In the Lead Plaintiff’s eyes, because “[t]he SLC’s only purpose

was to investigate the derivative claims,” any documents they hold or created must

be relevant to the Lead Plaintiff’s own prosecution of the derivative claims.205 In

the Lead Plaintiff’s conception, relevance should turn not on what the documents

say but who holds them.

       The Defendants, including Nominal Defendant Oracle, along with the SLC

and its counsel, disagree. Defendants Ellison and Catz argue that the Defendants—

not the SLC—should produce only “documents regarding the NetSuite transaction,

documents regarding Oracle’s valuation of NetSuite, and the like,” contending that




203
    Lead Pl.’s Opp’n to Oracle Corp.’s Mot. for Protective Order to Limit Subps., D.I. 255, ¶ 11.
204
    Lead Pl.’s Mot. to Enforce Subps., ¶ 28.
205
    Lead Pl.’s Opp’n to Mot. of Defs. Ellison and Catz for Protective Order or to Quash Subps.,
D.I. 204, ¶ 23.
                                               34
this constitutes the universe of relevant documents to this Action.206 Furthermore,

according to Ellison and Catz, the SLC’s files “contain no unique documents” apart

from those it created itself and therefore the Lead Plaintiff “has no need to obtain

discovery from the SLC because it can gain access to any relevant documents

through traditional, plenary discovery.”207 Oracle argues that the Lead Plaintiff is

“not entitled to Oracle’s irrelevant documents or Oracle’s privileged documents.”208

In other words, the Defendants and Oracle argue that no documents reviewed by the

SLC should be produced by the SLC to the Lead Plaintiff, which should proceed as

though the SLC review had never occurred.

       The Defendants response stems in part from the process Oracle used to

identify documents ultimately provided to the SLC. Oracle contends that “[b]ecause

the SLC members were Oracle directors . . . Oracle provided the SLC with

documents through a process nothing like a typical litigation.”209 Oracle states that

it “did not quibble about custodians” and “did not dispute the SLC’s requested search

terms; besides certain problematic terms.”210 Additionally, according to Oracle,

“[o]nce the documents were collected, [Oracle] did not review them” and “did not




206
    Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶ 7.
207
    Id. ¶¶ 22, 36.
208
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot. for Protective Order, ¶ 13.
209
    Id. ¶ 5.
210
    Id.
                                               35
screen the documents for relevance or privilege.”211 Oracle also notes that “[r]ather

than produce its documents to the SLC, Oracle provided the SLC’s counsel with

access to its discovery database.”212 The SLC’s access was protected, which did not

allow Oracle to monitor which documents the SLC’s counsel reviewed.213

       Before addressing these disparate views, I note that the unusual posture of this

case causes the issue here to diverge entirely from the type of discovery available to

derivative plaintiffs in the more typical scenario following review by a special

litigation committee.        In that typical case, a special litigation committee has

considered a cause of action that a stockholder-plaintiff proposed to pursue

derivatively, and has decided—purportedly in its business judgment—that the

litigation is contrary to the corporate interest.              Special litigation committees,

nominally independent of the conflicted board, as a practical matter may face

influences that make such a determination unworthy of unreflective application of

the business judgement rule. The putative derivative plaintiff, therefore, is entitled




211
    Id. ¶ 6. Oracle’s counsel later clarified that emails and documents from Ellison’s personal email
account were personally reviewed by Oracle’s General Counsel before being provided to the SLC
but that “Mr. Ellison’s documents—and only Mr. Ellison’s documents—were screened before
production and . . . some of those documents were removed as sensitive before the remaining
documents were provided to the SLC.” Letter of November 6, 2019, D.I. 256, at 3–4.
212
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot. for Protective Order, ¶ 7. While
Oracle contends it did not produce documents to the SLC in the traditional sense, I find no practical
difference between Oracle’s process here and traditional document production, and use the terms
“produce” and “provide” interchangeably herein.
213
    Id. ¶ 7 n.2.
                                                36
to discovery of material sufficient to test whether the special litigation committee

has applied its business judgement in the best interest of the entity.214

       Here, such considerations are not applicable. The Lead Plaintiff, for obvious

reasons, does not challenge the business judgment of the SLC that the Lead Plaintiff

should pursue the cause of action here, and Zapata-style discovery is unnecessary.

As laid out above, the parties differ fundamentally regarding on what basis the Lead

Plaintiff’s document demand should be addressed. Consideration of these divergent

views requires a consideration of the nature of the litigation asset, and how it has

been maintained.

       The Lead Plaintiff argues that the proper point of reference for my review is

the claims being litigated on the entity’s behalf. The Lead Plaintiff insists that “[t]he

SLC’s counsel should share information with Lead Plaintiff’s counsel just as if they

were jointly litigating the claims on behalf of Oracle.”215                Pursuant to this

interpretation, the Lead Plaintiff urges that it “must not be forced to start discovery

from scratch, without the benefit of the work of the SLC’s counsel.”216 If this is the

case, the Lead Plaintiff implores, it would be akin to “deem[ing] the SLC’s

investigation a black hole—no light and no information can emerge from it.”217 This


214
    Zapata Corp. v. Maldonado, 430 A.2d 779, 788 (Del. 1981) (“First, the Court should inquire
into the independence and good faith of the committee and the bases supporting its conclusions.
Limited discovery may be ordered to facilitate such inquiries.”).
215
    Lead Pl.’s Mot. to Enforce Subps., ¶ 27.
216
    Id. ¶ 26.
217
    Id. ¶ 4.
                                              37
interpretation urges me to consider the claims akin to a baton, originally in the hands

of Oracle itself, passed to the Lead Plaintiff via the denial of Ellison and Catz’s

Motion to Dismiss, then passed to the SLC, and now back in the hands of the Lead

Plaintiff. According to the Lead Plaintiff, the information collected by the SLC in

the course of its investigation should accompany the passing of the notional baton.

       Rather than a baton, the Defendants view Oracle’s creation of the SLC as

equivalent to its hitting the “pause button”—the SLC’s August 15 letter was thus

akin to hitting the “play button” and plenary discovery should now proceed.

Exemplifying the “play button” metaphor, Ellison and Catz contend that “[t]he SLC

took no action adverse to Plaintiff’s claims, instead allowing the Plaintiff to resume

the litigation unimpeded.”218 The Lead Plaintiff’s attempts to obtain discovery from

the SLC are an “attempt[] to circumvent normal discovery practice,” in the words of

Oracle.219 Neither the Defendants, nor Oracle, ascribe import to the fact that the

Lead Plaintiff and the SLC were prosecuting the same claims. They contend that

“neither Oracle’s Board nor the SLC passed a resolution imbuing Plaintiff with the

SLC’s authority. The SLC merely declined to take action, which left the case in the

Plaintiff’s hands.”220 This, however, is a crabbed and, in my view, inaccurate




218
    Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶ 28.
219
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot. for Protective Order, ¶ 2.
220
    Defs. Ellison and Catz’s Reply. in Support of its Mot. for a Protective Order or to Quash Subps.,
D.I. 243, ¶ 14.
                                                38
description of the actions of the SLC, which in fact found the Lead Plaintiff the

proper entity to pursue, on a fiduciary basis, monetization of the litigation asset.

       The authority of a corporate board to litigate claims on behalf of a corporation

is derived from Section 141(a) of the DGCL.221 Even in circumstances such as this

Action—where the requirement to make a litigation demand is excused under

Chancery Court Rule 23.1—“the board entity remains empowered under [Section]

141(a) to make decisions regarding corporate litigation.”222               This authority is

delegable to a special litigation committee pursuant to Section 141(c) of the

DGCL.223 The deference of Delaware law to the decisions of a special litigation

committee “is among the many important policy choices that our state has made

regarding the circumstances when it is appropriate to divest the board of directors of

a Delaware corporation of a portion of its statutory authority to manage the

corporation’s affairs, i.e., its right to control litigation brought on behalf of the

corporation.”224

       Delaware law considers the control exercised by a corporate board over

litigation as command of a corporate asset.             In In re Ezcorp Inc. Consulting

Agreement Derivative Litigation, this Court noted that a board or special litigation


221
    8 Del. C. § 141(a); Zapata Corp. v. Maldonado, 430 A.2d 779, 782 (Del. 1981) (“Directors of
Delaware corporations derive their managerial decision making power, which encompasses
decisions whether to initiate, or refrain from entering, litigation, from 8 Del.C. s 141 (a).”).
222
    Zapata, 430 A.2d at 786.
223
    8 Del. C. § 141(c); Zapata, 430 A.2d at 786.
224
    In re Oracle Corp. Derivative Litig., 808 A.2d 1206, 1212 (Del. Ch. July 10, 2002)
                                              39
committee can “determine what action the corporation will take with its litigation

assets, just as with other corporate assets.”225 Furthermore, this Court in Wenske v.

Blue Bell Creameries, Inc. remarked that “a special litigation committee of

independent board members can assume the board’s responsibility to decide how

best to exploit a litigation asset.”226

       In light of Delaware law’s consideration of litigation as a corporate asset, one

may view adversarial derivative litigation as a struggle over control of that asset

between a stockholder, proceeding derivatively, and the corporation’s board. I

observed in Park Employees’ and Retirement Board Employees’ Annuity and Benefit

Fund of Chicago v. Smith:

              The answer to this conundrum [of how a conflicted board must
       handle a litigation asset] offered by our law is the derivative action,
       under which a stockholder is permitted to take control of the litigation
       asset and attempt to employ it on behalf of the corporation. Looked at
       in this way, derivative litigation is a kind of necessary evil; because it
       departs from the fundamental tenet that the directors control the
       corporation and its assets, it must be employed only where the
       established corporate model cannot exploit, and risks forfeiting the
       value of, the litigation asset. To ensure that derivative litigation is kept
       within the appropriate limited confines, our courts, through rules and
       case law, have established that a stockholder-plaintiff may proceed
       derivatively, and without a demand on the board of directors, but only
       where he pleads specific facts raising a reasonable doubt that the




225
    In re Ezcorp Inc. Consulting Agreement Derivative Litig., 2016 WL 301245, at *32 (Del. Ch.
Jan. 25, 2016) (citing Zapata, 430 A.2d at 782).
226
    Wenske v. Blue Bell Creameries, Inc., 214 A.3d 958, 965 (Del. Ch. Aug, 30, 2019) (citing
Zapata, 430 A.2d at 786).
                                             40
       directors would be able to bring their business judgment to bear on
       behalf of the corporation, with respect to the litigation at issue.227

Employing an apt verb, Vice Chancellor Slights in In re Clovis Oncology, Inc.

Litigation noted that “[t]o wrest control over the litigation asset away from the board

of directors, the stockholder must demonstrate that demand on the board to pursue

the claim would be futile such that the demand requirement should be excused.”228

       Recognizing the import of such tussles to the course of derivative litigation,

this Court has spilled much ink dissecting when and under what circumstances a

plaintiff may proceed derivatively notwithstanding a failure to make a litigation

demand or, alternatively, when a board or a special litigation committee may

rightfully command a litigation asset. Less attention has been paid to the character

of litigation assets. This includes a feature especially pertinent here: how the value

of a litigation asset—like any other corporate asset—may be increased by the efforts

of corporate fiduciaries.

       It is an accepted principle of Delaware law that the value of a derivative claim

is derived primarily from the risk-adjusted recovery sought by the plaintiff.229 It is

likewise a core tenant of Anglo-American litigation practice that “[t]he success of a




227
    2016 WL 3223395, at *1 (Del. Ch. May 31, 2016), aff’d 175 A.3d 621 (Del. 2017).
228
    2019 WL 4850188, at *11 (Del. Ch. Oct. 1, 2019) (citing Beam ex rel. Martha Stewart Living
Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1044 (Del. 2004)).
229
    In re Primedia, Inc. Shareholders Litig., 67 A.3d 455, 483 (Del. Ch. May 10, 2013); Morris v.
Spectra Energy Partners (DE) GP, LP, 2019 WL 4751521, at *14 (Del. Ch. Sept. 30, 2019).
                                               41
case depends upon preliminary factual investigation as much as any other facet of

litigation practice.”230 The uncovering of facts unfavorable to a defendant increases

the chances that a plaintiff will convince the trier of fact of a defendant’s liability.

Conversely, if after an investigation of facts a plaintiff concludes that a finding of

liability is less likely, litigation may be rationally abandoned if the risk-adjusted

recovery appears to be negative, net of litigation costs.                 It is with such an

investigation that the SLC was charged by Oracle.

       In the course of this litigation, the SLC enhanced the value of the derivative

claims through its evaluation and investigation of the claims. The SLC Letter

proclaimed that the SLC had “conducted a thorough investigation and evaluation of

the claims raised in the derivative complaint.”231 The SLC Letter did not state

whether the SLC created a draft or final report and PAC did not confirm or deny the

existence of a report, in whatever form, at Oral Argument.232 However, the SLC

came to reasoned conclusions, namely that the “critical issue” of whether the

NetSuite acquisition would be evaluated under the entire fairness standard would

“most likely not be resolved prior to trial.”233 The SLC also pursued a settlement


230
    David F. Herr et al., Fundamentals of Litigation Practice § 3:4 (2019).
231
    SLC Letter, at 2 (emphasis added).
232
    Nov. 7, 2019 Oral Arg. Tr., at 66:4–66:7 (“The SLC’s analysis, any draft report would be
privileged as well; and the mediation materials, including we’ve already noted it’s privileged.”).
Oracle’s counsel likewise proffered at Oral Argument that he did not know whether a report
existed. Id. at 35:20–35:22 (“Now, yes, if they had put documents into the report, if there were a
report -- we don’t know if there’s a report -- if there were a report . . .”).
233
    SLC Letter, at 2.
                                               42
that “appropriately reflected the potential risks, advantages and disadvantages of

further litigation.”234    When such a settlement proved unachievable, the SLC

concluded that a dismissal of the derivative claims would not be in the best interests

of Oracle.235 The SLC acknowledged that its decision to allow the Lead Plaintiff to

proceed with the litigation was founded on its investigation.236                   The SLC’s

conclusions and its evaluation of a risk-adjusted recovery are indicia of the value

added to Oracle’s litigation asset.

       Having imbued the litigation asset with value, the SLC determined it was in

Oracle’s best interests for a different fiduciary—the Lead Plaintiff—to control the

litigation asset. As a derivative plaintiff, the Lead Plaintiff “serves in a fiduciary

capacity as representative of persons whose interests are in [its] hands and the redress

of whose injuries is dependent upon her diligence, wisdom and integrity.”237 Lead

Plaintiff’s counsel emphatically affirmed its client’s fiduciary capacity at Oral

Argument.238 Defendants Ellison and Catz counter that the SLC members “are

corporate insiders with fiduciary duties, who can receive access to privileged or

confidential information without fear of waiver or misuse. The same does not hold


234
    Id.
235
    Id.
236
    Resp. of the Special Litig. Comm. of the Bd. of Dirs. Of Oracle Corp. in Opp’n to Lead Pl.’s
Mot. to Enforce Subps., D.I. 135, ¶ 1.
237
    South v. Baker, 62 A.3d 1, 21 (Del. Ch. Sept. 25, 2012) (quoting In re Fuqua Indus., Inc.
S’holder Litig., 752 A.2d 126, 129 (Del. Ch. Dec. 2, 1999)).
238
    Nov. 7, 2019 Oral Arg. Tr., at 83:20–83:22 (“Why don’t we get to do targeted searches? That’s
the way litigation works. We’ll sign a confidentiality order. We’re fiduciaries.”).
                                               43
true for Plaintiff or its counsel.”239 It is quite true that the breadth of fiduciary duties

of the directors, the SLC members, and the Lead Plaintiff are not coextensive. The

SLC, however, was empowered to make a decision with respect to disposition of the

litigation asset, and determined that Oracle’s interests required it to be administered

by the Lead Plaintiff on behalf of Oracle.

       In sum, the SLC was given broad authority by Oracle’s Board to “take any

actions that [it] deem[ed] to be in the best interests of [Oracle] in connection with

this lawsuit and any related matters.”240 The SLC commenced an investigation

whereby it and its counsel actually reviewed (at a minimum) tens of thousands of

documents and interviewed thirty-four individuals. The investigation enhanced the

value of the litigation asset at, in the Lead Plaintiff’s estimation, considerable

expense.241 This value enhancement is evidenced by conclusions, derived from

analysis of the factual record, made by the SLC and conveyed in the SLC Letter.

The SLC’s investigation supported a conclusion that it was in Oracle’s best interests

that, rather than the SLC, the Lead Plaintiff be permitted to control the litigation



239
    Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶ 34 (citing Kalisman
v. Friedman, 2013 WL 1668205, at *3–4 (Del. Ch. Apr. 17, 2013)). I note that while concern
exists that the documents and communications produced to the Lead Plaintiff may be sensitive in
nature, I have entered an Order Governing the Production and Exchange of Confidential
Information which will protect confidentiality interests. Stipulation and Order Governing the
Production and Exchange of Confidential Information, D.I. 267.
240
    Mot. to Stay, ¶ 9.
241
    Lead Pl.’s Mot. to Enforce Subps., ¶ 5 (“The SLC caused Oracle to pay many millions of dollars
to law firms representing either the SLC or persons entitled to advancement.”).
                                               44
asset. The Lead Plaintiff seeks the documents produced to or created by the SLC in

the course of its investigation, to pursue that litigation asset. In my view, it would

be, at least in part, against Oracle’s best interests to allow the Lead Plaintiff to

proceed with the litigation asset stripped of all value created by the SLC. 242

       These considerations, however, do not exist in a vacuum. Those factors in

favor of enforcing the Subpoenas must be weighed against the needs of special

litigation committees to competently discharge their duties. Such discharge in turn

relies on the candor and cooperation of the entity. In order to “conduct a good faith

investigation of reasonable scope,” Chancellor Chandler noted that a special

litigation committee “must investigate all theories of recovery asserted in the

plaintiffs’ complaint” and “should explore all relevant facts and sources of

information that bear on the central allegations in the complaint.”243                     Special

litigation committee members, such as those on the SLC here, are usually directors

of the corporation and will likely be granted more generous access to corporate




242
     I note that Oracle’s Board passed a written consent, discussed supra, on October 17, 2019
removing all of the SLC’s authority besides, effectively, the ability to respond to subpoenas and
manage issues concerning matters such as attorney-client privilege and the work-product doctrine.
The removal of the SLC’s authority after its designation of the Lead Plaintiff as the appropriate
prosecutorial entity cannot affect my analysis here. The Lead Plaintiff’s authority to pursue this
litigation is not subsidiary to the SLC’s own authority, but arises from its status as a stockholder
of Oracle.
243
    London v. Tyrrell, 2010 WL 877528, at *17 (Del. Ch. Mar. 11, 2010) (citing Lewis v. Fuqua,
502 A.2d 962, 967 (Del. Ch. Nov. 14, 1985); Kaplan v. Wyatt, 499 A.2d 1184, 1190–91 (Del.
1985)).
                                                45
documents than a typical derivative plaintiff.244 Reflecting such access, Oracle has

submitted that the SLC had a “virtually unfettered right to information.”245 A special

litigation committee may use this preferential access to discharge its duties in an

efficient and effective manner. This inures to the benefit of the corporation, whether

by quick elimination of meritless suits or the designation of suits as meritorious.

Allowing complete discovery of all documents provided to or created by a special

litigation committee in situations such as these, as requested by the Subpoenas, could

chill candor and access and limit the effectiveness of special litigation committees

going forward.246



244
    See Kalisman v. Friedman, 2013 WL 1668205, at *3 (Del. Ch. Apr. 17, 2013) (quoting Schoon
v. Troy Corp., 2006 WL 1851481, at *1 n.8 (Del. Ch. June 27, 2006)) (“A director's right to
information is ‘essentially unfettered in nature.’”).
245
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot. for Protective Order, ¶ 1.
246
    I note that the Lead Plaintiff and the Defendants have identified no case pertinent to the issues
here, where a special litigation committee has found that it is in the best interests of the corporation
for a particular derivative plaintiff to proceed with the litigation. My research has uncovered only
two other actions in this Court with a similar course of events. In In re American International
Group, Inc., then-Vice Chancellor Strine noted that “[t]his litigation was stayed for eighteen
months while the investigation was conducted. In the end, the SLC chose to take a fragmented
approach. It decided to pursue claims against Greenberg and Smith on its own, seek the dismissal
of certain other defendants, and take no position on the claims against the remaining defendants.”
965 A.2d 763, 775 (Del. Ch. Feb. 10, 2009). The second case, Kaplan v. Peat, Marwick, Mitchell
& Co., was the only existing case identified by then-Vice Chancellor Strine in AIG where a board
had refused to take a position on derivative litigation. Id. at 809 (citing Kaplan, 549 A.2d 726,
731 (Del. 1988)). I have found no other cases. AIG and Kaplan stand for the proposition that
when “a corporate board has had the chance to consider what position to take regarding a derivative
suit and has decided to take no position . . . [d]emand . . . is excused, and the derivative plaintiff is
free to proceed against the defendants under the procedural rules ordinarily applicable.” Id. at 811.
However, neither case mentions a discovery quandary similar to what is presented by the parties
here, and notably, in those cases the respective special litigation committees took no position
whereas here the SLC concluded it was in Oracle’s best interests for the Lead Plaintiff to take
control of the litigation.
                                                  46
      Recognizing the Lead Plaintiff’s equitable arguments in favor of production

of all documents made available to the SLC, but aware of the potentially negative

implications of such a ruling, I look to Rule 26 for guidance. As noted above, the

“touchstone” of Rule 26 is “relevance.” The Lead Plaintiff is only entitled to

“relevant” documents or communications provided to the SLC, notwithstanding its

equitable argument for access to all documents and communications. It is quite clear

that giving the Lead Plaintiff free access to the virtually unlimited universe of

corporate documents made available to the SLC would require production of much

material not relevant to the litigation asset. Under these circumstances, what does

due consideration of the boundaries of relevance require? Fortunately, the SLC itself

necessarily, through counsel, separated, presumably, the ore of relevance from the

overburden of available but irrelevant material. Those documents so screened, or

created therefrom, form a handy proxy for identifying relevant documents. I find

that the Lead Plaintiff is presumptively entitled to the production of all documents

and communications actually reviewed and relied upon by the SLC or its counsel in

forming its conclusions that (i) it would not be in Oracle’s best interests to seek to

dismiss the derivative claims and (ii) it was in Oracle’s best interests to allow the

Lead Plaintiff (rather than the SLC) to proceed with the litigation on behalf of

Oracle. The SLC and its counsel are in the best position to identify which documents

and communications fit this criteria and must therefore identify and produce such

                                         47
documents to the Lead Plaintiff. This universe of documents to which the Lead

Plaintiff is presumptively entitled is subject to, and limited by, the objections raised

and considered, infra.

       Below, I address the objections of the various Defendants and the SLC to

specific categories of documents and communications within the universe of the

material I have held otherwise subject to production. Before moving on, however, I

consider here the Nominal Defendant’s argument that communications it is entitled

to withhold from third parties as attorney-client privileged retain that protection with

respect to the Lead Plaintiff.247 The attorney-client privilege “generally protects the

communications between a client and an attorney acting in his professional capacity

. . . .”248 The privilege is “intended to encourage full and frank communication

between clients and their attorneys” and its common-law roots are now codified in

Rule 502 of the Delaware Rules of Evidence.249 The attorney-client privilege applies

to confidential communications between an attorney and her client “made for the

purpose of facilitating the rendition of legal professional legal services.”250 The

privilege “is the privilege of the client and not the privilege of the attorney.”251 Thus,



247
    Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot. for Protective Order, ¶¶ 28–36.
248
    Alaska Elec. Pension Fund v. Brown, 988 A.2d 412, 419 (Del. 2010) (citing Moyer v. Moyer,
602 A.2d 68, 72 (Del. 1992)).
249
    Zirn v. VLI Corp., 621 A.2d 773, 781 (Del. 1993); D.R.E. 502.
250
    D.R.E. 502(b).
251
    In re Kennedy, 442 A.2d 79, 92 (Del. 1982) (citing Riggs Nat’l Bank of Washington, D.C. v.
Zimmer, 355 A.2d 709, 713 (Del. Ch. Apr. 9, 1976)).
                                             48
the privilege belongs to Oracle—the entity—which necessarily acts through its

fiduciaries.

       Oracle’s first argument—that the vast tranche of its documents made available

to the SLC undoubtedly contains irrelevant privileged material252—is mooted by my

restriction of production to relevant material, as described above. The question here

is more limited: where the SLC has relied upon Oracle’s privileged documents to

reach its decision that it is in Oracle’s best interests for the Lead Plaintiff to litigate

this matter, should those documents nonetheless be withheld from the Lead Plaintiff

as they would be from a third party?

       In addressing that question, the Lead Plaintiff contends that it is entitled to

Oracle’s privileged documents under the Garner253 exception endorsed by our

Supreme Court in Wal-Mart Stores, Inc. v. Indiana Electrical Workers Pension Trust

Fund IBEW.254 Oracle counters that Garner does not apply, and, that the Lead




252
    Oracle argues that certain documents it produced to the SLC, which included more than 400,000
marked “potentially privileged,” are subject to Oracle’s attorney-client privilege and should be
shielded from production. Oracle Corp.’s Resp. to Mot. to Enforce Subps. and Mot for Protective
Order, ¶ 28.
253
    Garner v. Wolfinbarger, 430 F.2d 1093 (5th Cir. 1970).
254
    95 A.3d 1264, 1280 (Del. 2014). Lead Plaintiff’s counsel also argued at Oral Argument that
the October 17, 2019 written consent, discussed infra, deprived Oracle of the “authority” to file its
Motion for Protective Order. Nov. 7, 2019 Oral. Arg. Tr. at 11:15–12:1. In separate briefing after
Oral Argument, the Lead Plaintiff elaborated that though “the SLC relinquished certain authority
to the Board, the SLC expressly retained the authority to ‘manage issues concerning attorney-client
privilege . . . and/or . . . respond to any subpoena.’” Lead Pl.’s Reply in Further Support of its
Mot. for Sanctions, D.I. 269, ¶ 8. For purposes of this Memorandum Opinion, I assume without
deciding that Oracle retains authority to raise its own privilege.
                                                49
Plaintiff does not meet Garner’s criterion in any event.255 Garner recognized a

fiduciary exception to the attorney-client privilege in the corporate context. The

Garner court held that “where the corporation is in suit against its stockholders on

charges of acting inimically to stockholder interests, protection of those interests as

well as those of the corporation and of the public require that the availability of the

privilege be subject to the right of the stockholders to show cause why it should not

be invoked in the particular instance.”256 In Ryan v. Gifford, Chancellor Chandler

stressed three primary factors this Court considers in producing otherwise privileged

communications under Garner: “(i) whether the claim is colorable; (ii) the necessity

or desirability of information and its availability from other sources; and (iii) the

extent to which the information sought is identified as opposed to blind fishing

expedition.”257 Our Supreme Court has held that the “Garner doctrine fiduciary

exception to the attorney-client privilege is narrow, exacting, and intended to be very

difficult to satisfy.”258

       While the Garner doctrine is narrow, the Garner decision itself provides a

broad analysis. The court first notes that evidentiary privileges are subject to a



255
    Nov. 7, 2019 Oral Arg. Tr., at 50:15–50:16; Oracle Corp.’s Resp. to Mot. to Enforce Subps.
and Mot. for Protective Order, ¶¶ 32–36.
256
    Garner, 430 F.2d at 1103–1104.
257
    2007 WL 4259557, at *3 n.4 (Del. Ch. Nov. 30, 2007) (citing Sealy Mattress Co. of New Jersey
v. Sealy, Inc., 1987 WL 12500, at *4 (Del. Ch. June 19, 1987)).
258
    Wal-Mart Stores, Inc. v. Indiana Elec. Workers Pension Tr. Fund IBEW, 95 A.3d 1264, 1278
(Del. 2014).
                                              50
balance of harms.259 With respect to the attorney-client privilege in the context of

typical adversary litigants, the harm of vitiating the privilege—chilling candor

between lawyer and client—outweighs any interest of the litigants in receiving the

communications. The need for unfettered communication between attorney and

client is so fundamental to the administration of justice that the privilege is,

effectively, absolute. The Garner court, however, recognized that the identity of the

parties may require a different conclusion. Under the Garner doctrine, an exception

to the absolute privilege exists “in order to prove fiduciary breaches by those in

control of the corporation upon showing good cause.”260 Garner is pertinent where

the advice has been rendered to fiduciaries, who are asserting the privilege over that

advice—received in the course of their fiduciary service—against the stockholder-

plaintiffs themselves. In such a situation, Garner requires the fiduciaries’ judgment

to invoke privilege to “stand on its merits, not behind an ironclad veil of secrecy

which under all circumstances preserves it from being questioned by those for whom

it is, at least in part, exercised.”261 To allow the privilege as a shield to the



259
    Garner, 430 F.2d at 1101 (“The problem before us concerns Wigmore’s fourth condition, a
balancing of interests between injury resulting from disclosure and the benefit gained in the correct
disposal of litigation. We consider it in a particularized context: where the client asserting the
privilege is an entity which in the performance of its functions acts wholly or partly in the interests
of others, and those others, or some of them, seek access to the subject matter of the
communications.”). Our Supreme Court has termed it “a proper balance between legitimate
competing interests.” Wal-Mart, 95 A.3d at 1278.
260
    Wal-Mart, 95 A.3d at 1276.
261
    Garner, 430 F.2d at 1101.
                                                 51
fiduciaries, where the stockholder-plaintiffs have shown sufficient need, fails the

essential balance of harms.

      This matter is not under the Garner doctrine, as such. At this stage of the

proceedings it is unclear what if any privileged materials were reviewed by the SLC,

let alone whether the Lead Plaintiff could establish the “narrow and exacting”

conditions sufficient to vitiate the privilege under the doctrine as it is applied by our

courts. However, my inquiry here is informed by the analysis done by the Garner

court itself, which includes the balance of the harms and the recognition that

common interests must inform such a balance. In the typical Garner situation, the

court is not in position to make a determination that the maintenance of the suit is in

the corporate interest; the company and its fiduciaries, on one hand, and the

derivative plaintiff, on the other, are adversaries. Nonetheless, the identity of interest

in the litigation asset and the fiduciary nature of the parties’ relationship is sufficient

to allow the balance to weigh in favor of disclosure where good cause is shown.

      Here, to my mind, the identity of interests among Oracle, its SLC and the Lead

Plaintiff is much closer. Oracle chose to establish the SLC, and to provide it with

documents, perhaps including privileged documents, for the purpose of deploying

the litigation asset. The SLC, based on its review of the documents, found it in the

corporate interest for the litigation to be prosecuted, not by the SLC, but by the Lead

Plaintiff. Surely, the attorney-client privilege has great utility to corporate managers

                                            52
seeking to freely communicate with counsel. Oracle determined, nonetheless, that

its interest in having the SLC evaluate and deploy the litigation asset via those

communications outweighed the harm of disclosing any privileged communications

to the SLC. Oracle has not advanced a single reason why, in its business judgment,

the corporate interest in non-disclosure of those same communications to the Lead

Plaintiff outweighs its interest in vindication of the asset. In these circumstances, I

find that privileged communications given by Oracle to the SLC, and relied upon by

the SLC in concluding that litigation by the Lead Plaintiff is in the corporate interest,

must be produced to the Lead Plaintiff.262

       B. Objections

       The Lead Plaintiff’s entitlement to the documents and communications

identified above is subject to any valid privileges and objections raised by the

individual Defendants and the SLC.263 Where a valid objection has been raised as

to a class of documents and/or communications, production pursuant to the

Subpoenas is not required notwithstanding that they are documents and/or

communications to which the Lead Plaintiff is presumptively entitled.




262
    It is unclear if Oracle asserts work product immunity over some unidentified documents as well.
To the extent it does, and to the extent the argument is not waived, the same rationale would apply.
See generally Wal-Mart, 95 A.3d at 1280–1281 (affirming this Court’s use of the “same reasoning
[as with a Garner analysis] for its decision regarding the work-product doctrine.”).
263
    Along with its counsel, PAC.
                                                53
       Like Oracle itself, many of the individuals and entities involved in this

litigation objected to the production of certain documents based on attorney-client

privilege.264 In their general and specific objections to the Subpoenas, the SLC and

PAC made this objection.265 Furthermore, in their respective motions for (and

joinders to) protective orders Defendants Ellison,266 Catz,267 Hurd,268 Henley,                     269



Goldberg,270 and Nelson271 sought to prevent production of documents covered by

their respective attorney-client privilege.

       Objections to the Subpoenas were also raised under the work-product

doctrine. The purpose of the work-product doctrine is “to promote the adversary

system by safeguarding the fruits of an attorney’s trial preparations from the

discovery attempts of the opponent”272 Work product protection emanates from



264
    Defendants also sought protective orders under theories such as “spousal” privilege and under
the generic category of “privilege.” NetSuite Defs.’ Reply in Support of Mot. for Protective Order
or to Quash Subps., D.I. 240 (“NetSuite Defs.’ Reply in Support of Mot. for Protective Order or
to Quash Subps.”), ¶ 7; Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶
4.
265
    In both parties’ general objections to the Subpoenas: “[t]he Subpoena improperly seeks the
production of privileged material, including but not limited to communications between the SLC
and its counsel . . .” SLC’s Responses and Objections, at 2; PAC Responses and Objections, at 2.
In both parties’ specific objections to the Subpoenas: “objects to this Request to the extent that it .
. . seeks information protected by the attorney-client privilege . . .” SLC’s Responses and
Objections, at 5–6; PAC Responses and Objections, at 5–6.
266
    Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶31.
267
    Id.
268
    Joinder of Defs. Hurd and Henley in Mot. for Protective Order or to Quash Subps., at 1–2.
269
    Id.
270
    Def. Goldberg’s Joinder to Mot. for Protective Order or to Quash Subps., at 1.
271
    Joinder of Def. Nelson to Mot. for Protective Order of to Quash Subps., at 1.
272
    Saito v. McKesson HBOC, Inc., 2002 WL 31657622, at *3 (Del. Ch. Nov. 13, 2002) (quoting
United States v. AT&T Co., 642 F.2d 1285, 1299 (D.C. Cir. 1980)).
                                                 54
Chancery Court Rule 26(b)(3) under which a party may obtain discovery of materials

“prepared in anticipation of litigation or for trial by or for another party or by or for

that other party’s representative . . . only upon a showing that the party seeking

discovery has substantial need of the materials in the preparation of the party’s case

and that the party is unable without undue hardship to obtain the substantial

equivalent of the materials by other means.”273               To qualify for work product

immunity “materials [must] be written specifically in preparation for threatened or

anticipated litigation.”274 Like their invocation of the attorney-client privilege, the

SLC and PAC objected to the Subpoenas based on work product protection.275

               1. The Individual Defendants

       All of the individual Defendants other than the outside Oracle directors have

objected to the Subpoenas to the extent that they request documents subject to the

attorney-client privilege, and other privileges, of individual Defendants. Ellison and

Catz submit that “[t]here are undoubtedly many irrelevant and privileged documents

in the SLC’s database, including private communications between Defendants and



273
    Ch. Ct. R. 26(b)(3) (emphasis added).
274
    Zirn v. VLI Corp., 621 A.2d 773, 782 (Del. 1993) (citing Riggs Nat’l Bank of Washington, D.C.
v. Zimmer, 355 A.2d 709, 715 (Del. Ch. Apr. 9, 1976)).
275
    In the both parties’ general objections to the Subpoenas: “[t]he Subpoena improperly seeks the
production of privileged material, including but not limited to . . . work product . . .” SLC’s
Responses and Objections, at 2; PAC Responses and Objections, at 2. In both parties specific
objections to the Subpoenas: “objects to this Request to the extent that it . . . seeks information
protected by the . . . work-product doctrine . . .” SLC’s Responses and Objections, at 5–6; PAC
Responses and Objections, at 5–6.
                                                55
their family friends, and personal advisors having nothing to do with the NetSuite

transaction.”276 The NetSuite Defendants raise concerns specific to them, namely

that unlike Ellison and Catz, who “‘oversaw the negotiation of search protocols with

the SLC,’” the NetSuite Defendants “were not defendants at the time the SLC did

its work, were not the subject of the SLC’s investigation, and are not alleged to have

played any role in Oracle’s decision to include NetSuite legacy emails in the

database.”277 Henley and Hurd argue that they “were not given any opportunity to

negotiate the search terms applied to review their custodial files or to review the

documents prior to production to the SLC.”278

       The reasoning supporting production to the Lead Plaintiff of Oracle’s

privileged documents does not apply to the individual Defendants. To name two

obvious reasons for the difference: (1) the Lead Plaintiff is not a fiduciary of the

individual Defendants and (2) nobody acting on behalf of the individual Defendants

concluded it was in the individual Defendants’ best interests that the Lead Plaintiff

assume control of the litigation.

       However, the individual Defendants’ contentions that documents and

communications should be withheld on privilege grounds is subject to argument that




276
    Defs. Ellison and Catz’s Mot. for a Protective Order or to Quash Subps., ¶ 31.
277
    NetSuite Defs.’ Reply in Support of Mot. for Protective Order or to Quash Subps., ¶ 3.
278
    Reply of Defs. Hurd and Henley in Support of Mot. for Protective Order or to Quash Subps.,
D.I. 242, at 2.
                                             56
any privilege has been waived. Assertions of privilege are subject to waiver

challenges because “[i]t is clear that the disclosure of even a part of the contents of

a privileged communication surrenders the privilege as to those communications.”279

The    individual    Defendants      contend       that   provision   of    their   privileged

communications by Oracle to the SLC did not constitute of waiver of any privilege

of the individual Defendants that may have existed.

       A similar but discrete argument is that any emails on Oracle’s email servers

are not privileged to begin with. In re Information Management Services, Inc.

Derivative Litigation confronted whether company executives’ communications

with personal lawyers and advisors using work email accounts were outside the

privilege, because they were not “confidential communications” within the meaning

of Rule 502 of the Delaware Rules of Evidence. This Court applied the Asia

Global280 factors to conclude that the executives “cannot invoke the attorney-client

privilege for communications exchanged with their personal attorneys and advisors

using their work email accounts.”281

       In re Information Management Services, Inc. Derivative Litigation ends with

a “Cautionary Note” that the opinion only addressed “the case before it” and that it




279
    Citadel Holding Corp. v. Roven, 603 A.2d 818, 825 (Del. 1992) (citing D.R.E. 510; Texaco,
Inc. v. Phoenix Steel Corp., 264 A.2d 523 (Del. Ch., Mar. 24, 1970)).
280
    In re Asia Glob. Crossing, Ltd., 322 B.R. 247 (Bankr. S.D.N.Y. 2005).
281
    In re Info. Mgmt. Servs., Inc. Derivative Litig., 81 A.3d 278, 296 (Del. Ch. Sept. 5, 2013).
                                              57
was “far from clear whether a court would analyze privilege similarly in a more

traditional derivative action involving a stockholder plaintiff with a relatively

nominal stake and a board comprising individuals without any affiliation with the

suing stockholder.”282 The intent of the “Cautionary Note” was to “emphasize that

this decision does not purport to announce a rule applicable to all derivative actions,

and it should not be interpreted as doing so.”283

       On aspect of In re Information Management Services, Inc. Derivative

Litigation that undoubtedly differs from the instant cross discovery Motions is the

concrete nature there of the communications over which privilege was claimed. The

defendants there prepared a privilege log that identified 362 emails and

attachments.284 The individual Defendants here have not claimed privilege over any

specific communication, nor have many of them had the opportunity to do so.

Instead, the parties cite to the volume of documents provided—approximately 1.4

million-plus in total, 400 thousand-plus marked “potentially privileged,” 200

thousand-plus from Hurd and Henley alone—and contend that there might be

privileged documents in that mass.

       The issues of privilege raised by the individual Defendants are necessarily

fact-specific and cannot be decided on the limited record currently before me.


282
    Id. (citing Paramount Commc’ns Inc. v. QVC Network Inc., 637 A.2d 34, 51 (Del. 1994)).
283
    Id at 296.
284
    Id.
                                             58
Therefore, subsequent to the SLC and PAC’s identification of the documents and

communications within the scope of Section II.A of this Memorandum Opinion, but

prior to production to the Lead Plaintiff, the individual Defendants shall be given an

opportunity to review the documents the SLC and PAC intend to produce. The

individual Defendants may then produce a privilege log of communications to which

they claim privilege. If any such communications exist, I will address the privilege

claims at that point, with the benefit of a more developed factual record.285

               2. The SLC286

       The SLC is the holder of the attorney-client privilege, and controls the work

product protection, of its own documents and communications.287 The SLC has

apparently determined in its business judgment not to share such privileged and

protected documents with the Lead Plaintiff. The SLC, a committee of Oracle’s


285
     I note that a number of the individual Defendants also argued that production of all
approximately 1.4 million-plus documents and communications to the SLC would implicate
privacy concerns. E.g. NetSuite Defs.’ Reply in Support of Mot. for Protective Order or to Quash
Subps., ¶ 7 (“[r]egular discovery . . . would enable the NetSuite Defendants to review and
determine whether any responsive emails fall within their . . . spousal or other privileges or
personal privacy concerns.”). I am skeptical that any such private documents or communications
would fit within the criteria of Part II.A of this Memorandum Opinion and therefore anticipate that
this issue is moot. However, if upon review of the SLC and PAC’s intended production, any
individual Defendant identifies documents or communications that should not be produced
pursuant to Rule 26 (when read together with this Memorandum Opinion) they are free to log such
documents or communications for review.
286
    Because PAC is counsel to the SLC, this section applies to PAC as well.
287
    See Moore Bus. Forms, Inc. v. Cordant Holdings Corp., 1996 WL 307444, at *6 (Del. Ch. June
4, 1996) (“[The board] could have acted, pursuant to 8 Del.C. § 141(c) . . . to appoint a special
committee empowered to address in confidence those same matters . . . the special committee
would have been free to retain separate legal counsel, and its communications with that counsel
would have been properly protected from disclosure . . . .”).
                                               59
Board constituted under Section 141(c) of the DGCL, is distinct from Oracle, the

constituent corporation. Thus, the Lead Plaintiff cannot compel production of such

documents under the reasoning I have applied to Oracle’s own documents.

       To the extent that the Lead Plaintiff invokes the common-interest doctrine as

a basis to compel production from the SLC, I find this argument misplaced. The

common-interest doctrine “allows separately represented clients sharing a common

legal interest to communicate directly with one another regarding that shared

interest,” without that communication resulting in a waiver of the privilege as to

third parties.288    The common-interest doctrine, thus conceived, is a shield to

waiver—not a sword to obtain production—and it does not aid the Lead Plaintiff

here. Some authorities suggest that common-interest clients represented by a single

counsel may not assert the privilege against their fellow interest holder, but those

circumstances are absent here.289

       Nor is it appropriate to abrogate the SLC’s attorney client privilege and work

product protection on the grounds of “efficiency” as the Lead Plaintiff urges. It may

be that without the benefit of such documents, the Lead Plaintiff is forced to replicate

the SLC’s work at great expense. It is also likely that the SLC’s privileged and

protected documents add value to the derivative claims that could aid the Lead


288
    Glassman v. Crossfit, Inc., 2012 WL 4859125, at *3 (Del. Ch. Oct. 12, 2012) (citing Titan Inv.
Fund II, LP v. Freedom Mortg. Corp., 2011 WL 532011, at *4 (Del. Super. Feb. 2, 2011)).
289
    See Garner v. Wolfinbarger, 430 F.2d 1093, 1103 (5th Cir. 1970).
                                               60
Plaintiff’s prosecution of this Action. However, Delaware law does not recognize

an “efficiency exception” to the attorney-client privilege or work-product doctrine.

Furthermore, at this moment, the Lead Plaintiff has not made the required showing

under Rule 26(b)(3) that it is unable to obtain the substantial equivalent of the SLC’s

work product by other means without undue hardship.

       Finally, the Lead Plaintiff suggests that it may be a breach of fiduciary duty

for the SLC to withhold privileged and protected documents and communications

from the Lead Plaintiff. That question is not currently before me and I will not

address it on this record. However, the SLC shall produce to Lead Plaintiff a log of

all documents it is withholding on privilege or immunity grounds.

       The Lead Plaintiff lacks a legally cognizable basis to compel production of

the SLC’s documents and communications subject to privilege and work product

protection at this time. To the extent the Subpoenas request such information, the

Lead Plaintiff’s Motion is denied without prejudice.

               3. Mediation Materials

       The SLC and PAC, along with other parties, expressed concern that the

Subpoenas seek the production of the SLC and PAC’s mediation materials in

violation of Chancery Court Rule 174(h).290 The Rule states that “[m]ediation


290
   Ch. Ct. R. 174(h). The SLC and PAC generally objected to the Subpoenas “to the extent [they]
call[] for the disclosure of confidential information shared or obtained in the course of mediation,
including confidential mediation statements, or other confidential settlement communications
                                                61
proceedings are not subject to discovery” but that this limitation “shall not extend to

the mediation agreement, any settlement agreement, any evidence provided to the

mediator or exchanged in the mediation that otherwise would be subject to

discovery, and any memoranda, reports, or other materials provided to the mediator

or exchanged in the mediation that were not prepared specifically for use in the

mediation.”291 To the extent that any documents or communications would be

subject to production under this Memorandum Opinion but are exempt from

discovery under Chancery Court Rule 174(h) they are not required to be produced.

                                III. CONCLUSION

      For the foregoing reasons the Lead Plaintiff’s Motion is granted in part and

denied in part. Nominal Defendant Oracle’s Motion is denied. Ellison’s, Catz’s,

Hurd’s, Henley’s, Goldberg’s, and Nelson’s Motions are deferred. The parties

should submit an Order consistent with this decision.




protected from disclosure.” SLC’s Responses and Objections, at 3–4; PAC Responses and
Objections, at 3–4.
291
    Ch. Ct. R. 174(h).
                                          62